CALIFORNIA MUNICIPAL CASH TRUST NEW YORK MUNICIPAL CASH TRUST MUNICIPAL OBLIGATIONS FUND PRIME OBLIGATIONS FUND TAX-FREE OBLIGATIONS FUND GOVERNMENT OBLIGATIONS TAX-MANAGED FUND (Portfolios of Money Market Obligations Trust) Institutional Shares SUPPLEMENT TO THE STATEMENTS OF ADDITIONAL INFORMATION DATED SEPTEMBER 30, 2008 AND FEBRUARY 28, 2009 1.As of March 31, 2009, Thomas G. Bigley retired from his position as a Trustee of the above named Funds and as a member of the Board of Trustees’ Audit Committee and the Nominating Committee. June 8, Cusip 60934N369 Cusip Cusip 60934N658 Cusip 60934N203 Cusip 60934N401 Cusip 60934N856 40691
